Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00047-CV
____________
 
IN THE
INTEREST OF S.C.
 
 
 
 

On Appeal from the
314th District Court
Harris County, Texas
Trial Court Cause
No. 04-05563J
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a a judgment signed January 4, 2005.
On February 8, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.